Title: From Alexander Hamilton to Ebenezer Stevens, 15 May 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York May 15th. 1800.
          
          There being no other existing provision for the purpose—You will in future furnish Hospital Stores to the troops within this State. None of the component parts of the ration come, however, within this description. These will continue to be furnished by the Contractor.
          With great consideration I am Sir Yr. ob. Servt.
          
            A Hamilton
          
          General Stevens—
        